UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6702


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES RICE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:05-cv-00207-JBF-JEB; 2:99-cr-00136-JBF-1)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Rice, Jr., Appellant Pro Se.          Kevin Michael Comstock,
Assistant  United  States  Attorney,         Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles    Rice,   Jr.,       seeks        to    appeal    the      district

court’s order dismissing his motion “to reconsider, rehear, [or]

readjust”      his   previously      imposed       term    of    imprisonment        and/or

motion    to    reconsider     the     district      court’s         denial   of    his    28

U.S.C.A. § 2255 (West Supp. 2011) motion.                       We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he

timely    filing     of   a   notice    of       appeal    in    a    civil   case    is    a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on February 14, 2011.          The notice of appeal was filed on May 18,

2011. *   Because Rice failed to file a timely notice of appeal or

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                             2
to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   the    court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3